Exhibit 10.1

 

AMENDMENT
TO THE
MAUI LAND & PINEAPPLE COMPANY, INC.
STOCK OPTION AGREEMENT FOR DAVID COLE

 

This Amendment to the Maui Land & Pineapple Company, Inc. Stock Option Agreement
for David Cole (the “Amendment”) is made as of this 7th day of August, 2006, by
and between Maui Land & Pineapple Company, Inc. (the “Company”) and David C.
Cole (“Optionee”).

 

RECITALS

 

WHEREAS, the Company and Optionee entered into the Maui Land & Pineapple
Company, Inc. Stock Option Agreement for David Cole dated October 6, 2003 (the
“Agreement”), subject to the Company’s power to amend the Agreement as set forth
in Section 9 therein;

 

WHEREAS, the Company has determined that, in light of changes to the Internal
Revenue Code of 1986, as amended, that became effective after October 6, 2003,
in particular, the adoption of Section 409A, it is the best interests of the
Company and the Optionee to amend the Agreement; and

 

WHEREAS, the fair market value per Share of the Company’s Common Stock on the
Grant Date was $27.60.

 


AGREEMENT


 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.             Amendment to Exercise Price. Section 2.a. of the Agreement is
hereby amended and restated to read in full as follows:

 

“a.           Exercise Price.

 

(1)           The Exercise Price for the first 66,667 Shares, which Shares have
become exercisable on or before December 31, 2004, shall be $19.70, which was
the fair market value per Share as of August 11, 2003; and

 

(2)           The Exercise Price for the remaining 133,333 Shares, which Shares
have become or will become exercisable, if at all, after December 31, 2004,
shall be $27.60, which was the fair market value per Share as of the Grant
Date.”

 


2.             DEFINITIONS. UNLESS OTHERWISE DEFINED HEREIN, CAPITALIZED TERMS
USED IN THIS AMENDMENT SHALL HAVE THE SAME MEANINGS ASCRIBED TO THEM IN THE
AGREEMENT.


 


3.             ENTIRE AGREEMENT. THE AGREEMENT, AS AMENDED BY THIS AMENDMENT,
CONSTITUTES THE FULL AND COMPLETE AGREEMENT BETWEEN THE PARTIES HERETO REGARDING
THE SUBJECT MATTER OF THE AGREEMENT AND SHALL SUPERSEDE ALL PRIOR UNDERSTANDING
OR AGREEMENTS, IF ANY, WHETHER WRITTEN OR ORAL, CONCERNING THE SUBJECT MATTER OF
THE AGREEMENT, AS AMENDED.

 

--------------------------------------------------------------------------------


 


4.             FORCE AND EFFECT. EXCEPT AS MODIFIED BY THIS AMENDMENT, THE TERMS
AND PROVISIONS OF THE AGREEMENT ARE HEREBY RATIFIED AND CONFIRMED AND ARE AND
SHALL REMAIN IN FULL FORCE AND EFFECT.


 


5.             COUNTERPARTS. THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS, ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


 


6. EXECUTION. THIS AMENDMENT MAY BE EXECUTED BY FACSIMILE SIGNATURES AND SUCH
SIGNATURE WILL BE DEEMED BINDING FOR ALL PURPOSES OF THIS AMENDMENT, WITHOUT
DELIVERY OF AN ORIGINAL SIGNATURE BEING REQUIRED.


 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first written above.

 

COMPANY:

 

 

 

 

 

MAUI LAND & PINEAPPLE COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

/S/ ROBERT I. WEBBER

 

 

 

 

Name:

 

Robert I. Webber

 

 

 

 

Its:

Senior Vice President & Chief Financial Officer

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

/S/ DAVID C. COLE

 

 

David C. Cole

 

 

 

--------------------------------------------------------------------------------